                 Case:
  AO 106 (Rev. 04/10)      1:20-mj-00244-SKB
                      Application for a Search Warrant     Doc #: 1 Filed: 03/16/20 Page: 1 of 18 PAGEID #: 1


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                            SouthernDistrict
                                                        __________   Districtofof__________
                                                                                  Ohio

               In the Matter of the Search of                            )
           (Briefly describe the property to be searched                 )
            or identify the person by name and address)                  )          Case No. 1:20-MJ-00244
THE CELLULAR TELEPHONE ASSIGNED CALL NUMBER                              )
              513-693-3004 (Sprint)                                      )
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  property to be searched and give its location):

   See Attachment A (incorporated by reference).

  located in the            Southern                District of              Ohio               , there is now concealed (identify the
  person or describe the property to be seized):

   See Attachment B (incorporated by reference).


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ✔ evidence of a crime;
                 u
                 u contraband, fruits of crime, or other items illegally possessed;
                   u property designed for use, intended for use, or used in committing a crime;
                   u a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
              Code Section                                                          Offense Description
          21 U.S.C. 841(a)(1)                        Distribution of a Controlled Substance
          21 U.S.C. 846                              Conspiracy to Distribute a Controlled Substance.


            The application is based on these facts:
          See AO 106 Attachment (incorporated by reference).

            ✔ Continued on the attached sheet.
            u
            ✔ Delayed notice of 30 days (give exact ending date if more than 30 days:
            u                                                                                                           ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               Applicant’s signature

                                                                                        Joseph Klump, Special Agent FBI
                                                                                               Printed name and title

  Sworn to before me and signed in my presence.

  Date:         Mar 16, 2020
                                                                                                 Judge’s signature

  City and state: Cincinnati, Ohio                                            Hon. Stephanie K. Bowman, U.S. Magistrate Judge
                                                                                               Printed name and title
    Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 2 of 18 PAGEID #: 2




                              AO 106 Attachment


      See Affidavit in Support of an Application for a Search Warrant. To ensure
technical compliance with the Pen Register Statute, 18 U.S.C. §§ 3121-3127, this
warrant also functions as a pen register order. Consistent with the requirement for
an application for a pen register order, I certify that the information likely to be
obtained is relevant to an ongoing criminal investigation being conducted by the
Federal Bureau of Investigation. See 18 U.S.C. §§ 3122(b), 3123(b).

      I declare under penalty of perjury that the foregoing is true and correct.


3/16/2020                                     s/Ashley N. Brucato
DATE                                          ASHLEY N. BRUCATO (0090989)
                                              Assistant United States Attorney
 Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 3 of 18 PAGEID #: 3




                                 ATTACHMENT A

                              Property to Be Searched

1. The cellular telephone assigned call number 513-693-3004 (TARGET TELEPHONE)

   whose wireless service provider is Sprint, a wireless telephone service provider

   headquartered in Overland Park, KS.

2. Information about the location of the cellular telephone assigned call number TARGET

   TELEPHONE that is within the possession, custody, or control of Sprint, including

   information about the location of the cellular telephone if it is subsequently assigned a

   different call number.
     Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 4 of 18 PAGEID #: 4




                                       ATTACHMENT B

                                       Things to be Seized

       All information about the location of the target cell phone described in Attachment A for a

period of thirty days, during all times of day and night. “Information about the location of the

target cell phone” includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and other precise location information, as well as all data about which “cell towers” (i.e., antenna

towers covering specific geographic areas) and “sectors” (i.e., faces of the towers) received a radio

signal from the cellular telephone described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of Sprint. Sprint is required

to disclose the Location Information to the government. In addition, Sprint must furnish the

government all information, facilities, and technical assistance necessary to accomplish the

collection of the Location Information unobtrusively and with a minimum of interference with

Sprint services, including by initiating a signal to determine the location of the target cell phone

on the Sprint network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall compensate Sprint for

reasonable expenses incurred in furnishing such facilities or assistance.          In addition, the

government may initiate a signal to determine the location of the target cell phone.

       This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
  Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 5 of 18 PAGEID #: 5




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


IN THE MATTER OF THE SEARCH OF                         CASE NO.0-
THE CELLULAR TELEPHONE                                 UNDER SEAL
ASSIGNED CALL NUMBER 513-693-3004
(Sprint)



                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

      I, Joseph Klump, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

         1. I make this affidavit in support of an application for a search warrant under Federal

 Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

 location of the cellular telephone assigned call number 513-693-3004 (hereinafter “TARGET

 TELEPHONE”), whose service provider is Sprint, a wireless telephone service provider

 headquartered in Overland Park, KS. The targeted cell phone is described herein and in

 Attachment A, and the location information to be seized is described herein and in Attachment

 B.

         2. Because this warrant seeks the prospective collection of information, including

 cell-site location information, that may fall within the statutory definitions of information

 collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

 requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§

 3121-3127. The requested warrant therefore includes all the information required to be

 included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

         3. I am a Special Agent with the Federal Bureau of Investigation (FBI) assigned to the

 Cincinnati, Ohio Field Office Division, and have been so employed since June 2016. As a
 Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 6 of 18 PAGEID #: 6




Special Agent, I am authorized to investigate violations of laws of the United States and to

execute warrants issued under the authority of the United States. I am currently assigned to

investigate matters involving violent crimes, violent crimes against children, organized crime,

criminal enterprises, and narcotics to include the unlawful possession, possession with intent

to distribute, and actual distribution of controlled substances. I have participated in the

preparation and execution of Federal arrest and search warrants related to numerous criminal

offenses, including those involved in the current investigation, in my position as a Special

Agent. I have also been involved with the analysis of pen registers, the monitoring of Title III

wire intercepts, and the installation and monitoring of tracking devices for vehicles in relation

to narcotics investigations. Further, I have been the affiant and obtained numerous Federal

warrants for the cell phone data location of fugitives and subjects under investigation by the

FBI.

       4. In my experiences I have had the opportunity to monitor, listen, and review

transcripts pertaining to communications which involved the trafficking of illegal narcotics by

persons who attempted to thwart law enforcement by speaking in some sort of coded language.

I have also participated in numerous post arrest and proffer interviews of individuals with

knowledge of illegal drug trafficking that had been involved in using coded language and were

familiar with day to day operations utilized by those involved in the illegal trafficking of

narcotics. Through these interviews and other investigative experiences, I have gained

knowledge regarding the various methods, techniques, codes, and/or jargon utilized by illegal

drug traffickers in the course of conducting their criminal activities.

       5. In addition, I have utilized confidential informants, pen registers, toll records,

physical surveillances, and electronic surveillances in the process of my investigations to

further my knowledge regarding the operations of those involved in illegal narcotics



                                              2
 Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 7 of 18 PAGEID #: 7




distribution. I have further been the affiant on Federal search warrants, have testified in Grand

Jury proceedings, and have written reports during the course of conducting investigations.

       6. Through my training, experiences, and communications with other experienced

agents and officers who conduct drug investigations, I have become familiar with methods

used by drug traffickers to import, transport, store, collect, and safeguard illegal narcotics.

Additionally, my training and experiences have given me knowledge regarding the methods

used by drug traffickers to communicate with each other, to launder drug proceeds, and to

thwart efforts by law enforcement to detect their illegal activities.       I also have gained

intelligence through my experiences, and through conversations with others who have

conducted drug-related investigations, in regard to methods by which drug traffickers package,

prepare, and distribute narcotics.

       7. Prior to being employed with the FBI, I worked as a police officer for the city of

Wyoming Ohio for six years. In my position as a police officer I gained knowledge and

experience through participating in a multitude of criminal investigations involving robberies,

assaults, firearms violations, fraud, theft, burglary, possession and distribution of illegal

narcotics, kidnappings, missing persons, rape, and various others. In my experience as a police

officer, I routinely conducted interviews and composed reports regarding the investigations in

which I was involved. Additionally, I have assisted in the preparation and execution of State

search and arrest warrants in Ohio.

       8. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.




                                             3
 Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 8 of 18 PAGEID #: 8




       9. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, law enforcement officers, and

witnesses. Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 United States Code, Sections 841(a)(1) and 846 have been committed, are

being committed, and will be committed by Jerome NEWTON Jr. (hereinafter “NEWTON”),

Jimmy DANIEL III (hereinafter “DANIEL”), and other as-yet unknown individuals. I believe

there is probable cause that the TARGET TELEPHONE is being used in furtherance of the

aforementioned crimes. There is also probable cause to believe that the location information

described in Attachment B of TARGET TELEPHONE will constitute evidence of those

criminal violations and will lead to the identification of individuals who are engaged in the

commission of these offenses.

       10. The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district

court of the United States that has jurisdiction over the offense being investigated, see 18

U.S.C. § 2711(3)(A)(i).

                                   PROBABLE CAUSE

       11. During 2018, federal, state, and local law enforcement learned of a major drug

trafficking organization (DTO) operating throughout the greater Cincinnati region. The DTO

is led by Steffen Roberson aka “Worm” who primarily lives in Atlanta, Georgia. Dozens of

interviews of subjects, cooperating defendants, sources of information, and confidential

informants revealed that Steffen Roberson has a large network operating under his command

and control which was generating millions of dollars annually from the sale of narcotics, with

the primary drug sold being fentanyl. Multiple recent homicides throughout Cincinnati are

alleged to be “hits” carried out at the direction of Roberson and his main DTO members.


                                              4
     Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 9 of 18 PAGEID #: 9




            12. Additional information obtained from confidential informants have identified

    Jerome NEWTON, aka “Boo,” aka “Rome,” as a narcotics dealer working for Steffen

    Roberson in the Cincinnati, OH area. In 2018, while conducting physical surveillance,

    investigators witnessed NEWTON at a rap studio named Pure Quality Media rap studio located

    at 1833 Galbraith rd. in North College Hill, OH. This rap studio was known by investigators

    to be operated by Steffen Roberson and utilized for illegal gambling and drug trafficking

    activities by Roberson and his associates. Further, a Confidential Human Source (hereinafter

    “CHS1 1) has advised investigators that he/she has participated in narcotics transactions

    involving multiple kilograms of heroin/fentanyl with NEWTON and Steffen Roberson in the

    past. CHS1 further advised that NEWTON has attempted to purchase multiple kilograms of

    cocaine from CHS1 in the past.

            13. In January 2020, the Cincinnati Police Department Violent Crime Squad

    (Cincinnati VCS) began a narcotics investigation into NEWTON and Jimmy DANIEL. As

    part of their investigation, Cincinnati VCS has acquired multiple Confidential Human Sources

    (Hereinafter “CHS2,” “CHS3,” and “CHS4”) who have been able to make several law

    enforcement controlled purchases of crack cocaine and fentanyl from NEWTON and DANIEL

    between January and March 2020. These controlled purchases were all arranged through one

    of the Confidential Human Sources contacting either NEWTON or DANIEL, and in one

    instance an unknown associate of DANIEL, via phone call. During these phone calls,

    NEWTON and/or DANIEL would arrange for the Confidential Human Source to meet them

    at a specific meeting location in order to execute the transaction. These transactions were

    overseen by Cincinnati VCS, who conducted a search of the Confidential Human Sources


1
 CHS1 has provided information to law enforcement which has been corroborated and confirmed to be reliable.
CHS1 is providing information to law enforcement in exchange for case consideration in reference to criminal
charges against CHS1. CHS1 has a criminal history which includes drug trafficking and firearms violations.


                                                       5
    Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 10 of 18 PAGEID #: 10




    before and after each controlled purchase of narcotics and who conducted physical surveillance

    during the controlled purchases.

            14. In mid-January 2020, CHS2 2 contacted NEWTON via phone call at 513-417-2157

    in order to arrange a controlled purchase of fentanyl. In the call, NEWTON and CHS2 agreed

    upon an amount of fentanyl and a price for the exchange. NEWTON then directed CHS2 to a

    particular location in the Cincinnati, OH area in order to execute the exchange. Prior to

    traveling to the arranged meeting location, CHS2 was searched for any contraband and was

    provided with a covert audio/video recorder by Cincinnati VCS. CHS2 then traveled to the

    pre-arranged meeting location while physical surveillance was being conducted by Cincinnati

    VCS. Upon arriving at the meeting location, CHS2 was met by DANIEL who then provided

    CHS2 with an amount of fentanyl for the agreed upon price that had been arranged in the phone

    call by NEWTON. After the transaction, CHS2 met with Cincinnati VCS and provided them

    with the fentanyl obtained from DANIEL along with the covert recording device which was

    utilized to memorialize the exchange. CHS2 was again searched by Cincinnati VCS for any

    contraband. Cincinnati VCS subsequently obtained lab results from the Hamilton County

    Coroner’s Lab confirming that the substance provided in this exchange by DANIEL was

    indeed fentanyl.

            15. Also in mid-January 2020, CHS3 3 contacted the 513-227-1834 in order to arrange

    the controlled purchase of crack cocaine. During this call, an unknown associate of DANIEL

    answered the telephone and arranged a price and meeting location for the transaction. Prior to


2
  CHS2 has provided information to law enforcement which has been corroborated and confirmed to be
reliable. CHS2 is providing information to law enforcement in exchange for monetary compensation. CHS2 has a
criminal history which includes theft, unauthorized use of property, and domestic violence.
3
  CHS3 has provided information to law enforcement which has been corroborated and confirmed to be
reliable. CHS3 is providing information to law enforcement in exchange for case consideration in reference to
criminal charges against CHS3. CHS3 has a criminal history which includes drug possession, possession of drug
paraphernalia, criminal damaging, and disorderly conduct.


                                                      6
    Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 11 of 18 PAGEID #: 11




    traveling to the arranged meeting location, CHS3 was searched by Cincinnati VCS

    investigators for contraband and was provided with a covert audio/video recorder. CHS3 then

    traveled to the meeting location while under physical surveillance by Cincinnati VCS. Upon

    arrival at the meeting location, CHS3 exchanged money for crack cocaine with the unknown

    associate of DANIEL who was observed by surveillance units to be a black male

    approximately 20 to 25 years of age. After the transaction occurred, CHS3 met with Cincinnati

    VCS Units and provided them with the crack cocaine obtained from the unknown male. CHS3

    was again searched for contraband by Cincinnati VCS and provided them with the covert

    recorder that had been utilized to memorialize the drug transaction.                       Cincinnati VCS

    subsequently obtained lab results from the Hamilton County Coroner’s Lab confirming that

    the substance provided by the unknown male to CHS3 was indeed cocaine.

             16. In early February 2020, CHS4 4 contacted NEWTON via phone call on a phone

    known by investigators to be utilized by NEWTON, 513-417-2157, in order to arrange a

    controlled purchase of fentanyl. In the call, NEWTON and CHS4 agreed upon an amount of

    fentanyl and a price for the exchange. NEWTON then directed CHS4 to a specific location in

    the Cincinnati, OH area in order to execute the transaction. Prior to traveling to the meeting

    location, CHS4 was searched by Cincinnati VCS for contraband and was provided with a

    covert audio/video recorder. CHS4 then traveled to the meeting location while under physical

    surveillance by Cincinnati VCS. Upon arrival at the meeting location, CHS4 was met by both

    NEWTON and DANIEL who were in a silver 2007 Infiniti sedan bearing Ohio License plate

    HWH7079, with NEWTON in the driver’s seat and DANIEL in the passenger’s seat.



4
  CHS4 has provided information to law enforcement which has been corroborated and confirmed to be
reliable. CHS4 is providing information to law enforcement in exchange for case consideration in reference to
criminal charges against CHS4. CHS4 has a criminal history which includes drug possession and falsification.



                                                        7
Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 12 of 18 PAGEID #: 12




NEWTON then executed the exchange with CHS4, providing CHS4 with fentanyl for the

agreed upon amount of money. After the exchange, CHS4 met with Cincinnati VCS and

provided them with the fentanyl obtained from NEWTON in the exchange. CHS4 was again

searched by Cincinnati VCS for any contraband and provided them with the covert recorder

which was utilized to memorialize the exchange with NEWTON.               Cincinnati VCS

subsequently obtained lab results from the Hamilton County Coroner’s Lab confirming that

the substance provided in this exchange by NEWTON was indeed fentanyl.

       17. In mid-February 2020, CHS4 contacted DANIEL via phone call at 513-227-1834

in order to arrange the controlled purchase of fentanyl. CHS4 was then directed by DANIEL

to contact NEWTON on his cellular phone, 513-417-2157, in order to arrange the transaction.

CHS4 then contacted NEWTON who arranged a meeting location in order to execute the

transaction with CHS4. Prior to traveling to the meet location, CHS4 was searched for

contraband by Cincinnati VCS and was provided with a covert audio/video recorder. CHS4

then traveled to the agreed upon meeting location while under physical surveillance by

Cincinnati VCS. At the meeting location, CHS4 met with NEWTON who was again observed

operating the 2007 Infiniti sedan bearing Ohio license plate HWH7079. NEWTON then

provided CHS4 with an amount of fentanyl for the agreed upon amount of money. CHS4 then

left the meet location and met with Cincinnati VCS and provided them with the fentanyl

obtained from NEWTON. CHS4 was again searched by Cincinnati VCS for contraband, and

provided them the covert recorder that was utilized to memorialize the exchange with

NEWTON. Cincinnati VCS subsequently obtained lab results from the Hamilton County

Coroner’s Lab confirming that the substance provided in this exchange by NEWTON was

indeed fentanyl.




                                           8
Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 13 of 18 PAGEID #: 13




       18. In early March 2020, CHS4 contacted DANIEL via phone call at 513-227-1834 in

order to arrange the controlled purchase of fentanyl. CHS4 was then directed by DANIEL to

a specific meeting location in the Cincinnati, OH area in order to execute the exchange. Prior

to traveling to the meeting location, CHS4 was searched for contraband by Cincinnati VCS

and was provided with a covert audio/video recorder. CHS4 then traveled to the pre-arranged

meeting location while under physical surveillance by Cincinnati VCS and Cincinnati FBI

units. A short time after CHS4 arrived at the meeting location, DANIEL arrived in the silver

Infiniti sedan bearing Ohio License plate HWH7079. An exchange then occurred between

CHS4 and DANIEL in which DANIEL provided what is believed to be fentanyl to CHS4 in

exchange for money. After the transaction was complete, CHS4 met with Cincinnati VCS and

provided them with the suspected fentanyl obtained from DANIEL. CHS4 was again searched

for contraband by Cincinnati VCS and provided them with the covert recorder which was used

to memorialize the exchange with DANIEL.

       19. In mid-March 2020, CHS4 contacted DANIEL via phone call at 513-227-1834 in

order to arrange the controlled purchase of fentanyl. DANIEL then arranged for CHS4 to meet

with NEWTON at a specific meeting location in the Cincinnati, OH area in order to conduct

the transaction. Prior to traveling to the meeting location, CHS4 was searched for contraband

by Cincinnati VCS and was provided with a covert audio/video recorder. CHS4 then traveled

to the pre-arranged meeting location while under physical surveillance by Cincinnati VCS and

Cincinnati FBI units. CHS4 then met with NEWTON who provided CHS4 with an amount of

what is believed to be fentanyl for the agreed upon price. During these events, NEWTON

advised CHS4 to contact him at 513-693-3004, the TARGET TELEPHONE, in the future.

NETWON additionally contacted CHS4 via phone call from the TARGET TELEPHONE

during the events surrounding the drug transaction. After completing the drug transaction with


                                            9
Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 14 of 18 PAGEID #: 14




NEWTON, CHS4 met with Cincinnati VCS and provided them with the suspected fentanyl

obtained from NEWTON. CHS4 was again searched for contraband by Cincinnati VCS and

provided them with the covert recorder which was used to memorialize the exchange with

NEWTON.

        20. Further, in mid- March, 2020 your Affiant sent an administrative subpoena to Sprint

requesting the subscriber information and the last 30 days of toll records for the TARGET

TELEPHONE. Sprint responded to the subpoena one day after it was requested and provided

that the subscriber for the TARGET TELEPHONE is “MICHAEL JORDAN”. Additionally,

Sprint provided that the account was established on July 23, 2019 and the address associated

with the account is 3091 W. Galbraith Rd. Ste 207 Cincinnati, OH 45239. Further, the

TARGET TELEPHONE is a Boost prepaid account with an account number of 742873638.

       21. Based on my training, experience, knowledge of this investigation, along with the

aforementioned facts and reporting, I believe there is probable cause to show that the TARGET

TELEPHONE is being used to commit federal narcotics offenses and the information

requested will assist the FBI in identifying co-conspirators, stash locations, and additional

cellular devices owned and operated by the target subjects. I further know based on my training

and experience that those involved in drug trafficking often change their phone numbers in an

effort to thwart law enforcement. Additionally, I know that drug traffickers often utilize pre-

paid cellular phones, such as the TARGET TELEPHONE, to facilitate their illegal activities.

I know, based on my training and experience, that drug traffickers often provide false names

for these pre-paid cellular accounts in an effort to avoid detection by law enforcement. Based

on my training and experience, I believe that the name “MICHAEL JORDAN” is a fictitious

name on the account belonging to the TARGET TELEPHONE. Further, an analysis of the

toll records provided by Sprint revealed that the TARGET TELEPHONE has been in contact


                                            10
Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 15 of 18 PAGEID #: 15




with 513-227-1834, which investigators know to be primarily utilized by DANIEL and which

has been utilized to arrange the controlled purchase of narcotics as described in the paragraphs

above. Toll records analysis of the TARGET TELEPHONE has additionally revealed that it

has been in contact with 513-417-2157. As described in the paragraphs above, 513-417-2157 is

another phone number from which investigators have arranged the controlled purchase of

narcotics which was previously used by NEWTON.

        22. Based on my training, experience, and discussions with other law enforcement

officers/agents, activities observed during surveillance, and reliable CHS information, I

believe that NEWTON is utilizing the TARGET TELEPHONE in furtherance of facilitating

illicit narcotics transactions with other as-yet-unidentified individuals, that those transactions

are federal narcotics offenses, and that the information requested will assist the FBI in

identifying co-conspirators and additional cellular devices owned and operated by the targeted

subjects.

        23. In my training and experience, I have learned that providers of cellular telephone

services have technical capabilities that allow them to collect and generate at least two kinds

of information about the locations of the cellular telephones to which they provide service: (1)

E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,

also known as “tower/face information” or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via

GPS tracking technology built into the phone or by triangulating on the device’s signal using

data from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e.,

antenna towers covering specific geographic areas) that received a radio signal from the

cellular telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the

telephone connected. These towers are often a half-mile or more apart, even in urban areas,


                                              11
Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 16 of 18 PAGEID #: 16




and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless

device does not necessarily serve every call made to or from that device. Accordingly, cell-site

data is typically less precise that E-911 Phase II data.

        24. Based on my training and experience, I know that wireless phone companies can

collect E-911 Phase II data about the location of a target cell phone, including by initiating a

signal to determine the location of the target cell phone or with such other reference points as

may be reasonably available.

        25. Based on my training and experience, I know that wireless phone companies can

also collect cell-site data about the target cell phone.

                             AUTHORIZATION REQUEST

        26. Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

        27. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice

until 30 days after the collection authorized by the warrant has been completed. There is

reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber

or user of the TARGET TELEPHONE would seriously jeopardize the ongoing investigation,

as such a disclosure would give that person an opportunity to destroy evidence, change patterns

of behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a (b)(1). As

further specified in Attachment B, which is incorporated into the warrant, the proposed search

warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a (b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,



                                              12
Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 17 of 18 PAGEID #: 17




there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a (b)(2).

       28. I further request that the Court direct Sprint to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of

Sprint. I also request that the Court direct Sprint to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with Sprint

services, including by initiating a signal to determine the location of the target cell phone on

the Sprint network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall reasonably

compensate Sprint for reasonable expenses incurred in furnishing such facilities or assistance.

I further request that the Court authorize the government to install and operate a cell-site

simulator to obtain dialing, routing, addressing, and signaling information from the target cell

phone to determine the location of the target cell phone. I further request that the Court

authorize execution of the warrant at any time of day or night, owing to the potential need to

locate the target cell phone outside of daytime hours. I further request that the Court order that

all papers in support of this application, including the affidavit and search warrant, be sealed

until further order of the Court. These documents discuss an ongoing criminal investigation

that is neither public nor known to all the targets of the investigation. Accordingly, there is

probable cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.




                                             13
   Case: 1:20-mj-00244-SKB Doc #: 1 Filed: 03/16/20 Page: 18 of 18 PAGEID #: 18




            29. I further request that the Court authorize execution of the warrant at any time of

   day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

   hours.




                                                     Respectfully submitted,


                                                     Joseph H. Klump
                                                     Special Agent
                                                     Federal Bureau of Investigation


Subscribed and sworn to before me on this____
                                          16th day of March, 2020.




HONORABLE STEPHANIE K. BOWMAN
UNITED STATES MAGISTRATE JUDGE




                                                14
